726 So. 2d 919 (1998)
STATE of Louisiana
v.
Norman DAVIS.
No. 97-K-2990.
Supreme Court of Louisiana.
November 6, 1998.
Denied.
CALOGERO, C.J., not on panel.
LEMMON, J., would vote to grant and remand to the court of appeal to reconsider in light of State v. Miller, 98-0301 (La.App. 1st Cir.9/9/98); 718 So. 2d 960. The original decision of the court of appeal approving the introduction of other crimes evidence to demonstrate motive is incorrect, and the court of appeal should correct its decision in light of Miller.